             Case 2:21-po-00013-CKD Document 18 Filed 08/11/21 Page 1 of 2


1

2

3

4

5

6

7

8                             IN THE UNITED STATES DISTRICT COURT

9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                )   2:21-po-00013-CKD
                                              )
12                       Plaintiff,           )   ORDER TO DISMISS AND VACATE TRIAL
                                              )
13         v.                                 )
                                              )   DATE: August 12, 2021
14   RENE M. PATTERSON,                       )   TIME: 10:00 a.m.
                                              )   JUDGE: Hon. Carolyn K. Delaney
15                       Defendant.           )
                                              )
16                                            )
                                              )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss without prejudice, Case Number 2:21-po-

20   00013-CKD is GRANTED.

21         It is further ordered that the bench trial scheduled on August

22   12, 2021 is vacated.

23         IT IS SO ORDERED.

24

25   Dated: August 11, 2021
                                              _____________________________________
26                                            CAROLYN K. DELANEY
27                                            UNITED STATES MAGISTRATE JUDGE

28

     ORDER TO DISMISS & VACATE TRIAL      1                        U.S. v. RENE M. PATTERSON
             Case 2:21-po-00013-CKD Document 18 Filed 08/11/21 Page 2 of 2


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER TO DISMISS & VACATE TRIAL    2                      U.S. v. RENE M. PATTERSON
